Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (2016/0301357) in view of Mackey (2015/0054103).
 	Regarding claim 1, Chen discloses a device comprising: an image sensor comprising a plurality of light-sensitive pixels (10); and a controller (12) configured to: determine a first angle of incidence of a first light signal detected by the first subset of light-sensitive pixels (note that each of the micro lenses is sensitive to only one specific angle in para. 45) ; and based on the first determined angle of incidence, determine an amount of stray light incident on the image sensor (note the strongest electrical signal generated by one of the micro lens pixels represents the amount of stray light incident on the image sensor in electrical form, par. 45).  However, Chen does not disclose a first lens positioned over a first subset of light-sensitive pixels selected from the plurality of light-sensitive pixels as claimed.  Mackey, from the similar field of endeavor, discloses a lens positioned over a first subset of light-sensitive pixels selected from a plurality of light-sensitive pixels (note par. 21, the focusing operation of the lens 14 
	Regarding claim 2, Chen discloses determining the amount of stray light incident on the image sensor comprises comparing the first determined angle of incidence to a threshold angle of incidence.  That is, according to paragraph 45, the identification unit 11 receives the electrical signal from all the photodiodes and identifies the specific angle sensitive by the micro lens below which the photodiode outputs the strongest electric signal as the current incident angle of the sunlight incident upon the image sensor.  This statement essentially the equivalent of the claimed limitation.
	Regarding claim 3, Chen discloses the first determined angle of incidence and the threshold angle of incidence are measured relative to a vector that extends perpendicularly from a surface of the image sensor (note descriptions relating to Figs 7 and 8 in par. 45), except the threshold angle of incidence is 100.  The α angle as described in par. 45 can have any value.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ 
	Regarding claims 10 and 11, Chen does not disclose the first subset of light-sensitive pixels is oriented along a periphery and in a corner of the image sensor as claimed.  However, Chen teaches that the incident angle detecting pixels can be arranged in many different manners (note Fig. 11, 19 and 22).  The arrangements are considered obvious design choice as illustrated in Figures 11, 19, and 22.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the incident angle detecting pixels along a periphery and in a corner of an image sensor to perform the well known functions as claimed.  
	Regarding claim 12, Chen discloses the first angle of incidence is determined by comparing relative intensities detected by each light-sensitive pixel in the first subset of light-sensitive pixels (par. 45).
	Regarding claim 14, Chen inherently discloses that the determined amount of stray light is stored in a memory as a look-up table.  That is, the electrically signals as described in par. 45 are inherently stored in a memory for each pixel.  The memory or table memory would have the formats as illustrated in Fig. 22-26.
	Regarding claim 15, Chen discloses the first subset of light-sensitive pixels comprises a 2x2 array of light-sensitive pixels, a 3x3 array of light-sensitive pixels, or a 4x4 array of light- sensitive pixels (note Fig. 22-26).
	Regarding claim 16, Chen does not disclose the controller is further configured to determine a true-black optical level based on the determined amount of stray light as claimed.  The examiner takes Official Notice that using stray light or ambient light to determine a true-black optical level is well known in the art.  Thus, it would have been 
	Regarding claim 17, Chen does not disclose the image sensor is associated with a camera, and wherein the controller is further configured to adjust a pose of the camera, adjust a lens of the camera, or apply one or more filters to the camera based on the determined amount of stray light.  Mackey discloses a sensor 12 associated with a camera 10.  Thus, it would have been obvious to employ the sensor 12 as the pixel sensor in Chen to perform the well known functions as claimed.  When combined, the camera sensor could be adjusted by the supporting shaft 1505.
	Regarding claim 18, other than solar panel tracking, Chen can be used for object detection and avoidance within an autonomous vehicle.  Such use is considered an intended use.
	Regarding claims 19 and 20, see similar rejections as set forth above.
Allowable Subject Matter
Claims 4-9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422